Title: To Thomas Jefferson from Albert Gallatin, 11 October 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Octer. 11th 1802
          
          I enclose the resignation of the surveyor of the customs at Smithfield, an out post attached to Norfolk. The office is trifling; yet it may be acceptable to some person there who ought to have it. If you have any correspondent in that vicinity who can give information, it will relieve me from the inconvenience of writing to the Collector Mr Davies.
          With respect & attachment Your obedt. Servt.
          
            Albert Gallatin
          
        